Citation Nr: 9923317	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  94-04 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
gunshot wound to the lower extremity.  

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from July 1968 to February 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  


REMAND

The case was previously before the Board in October 1998, 
when it was remanded for examination of the veteran and 
medical opinions.  The requested development was not 
completed.  

The General Counsel, in representing VA before the Court, has 
noted that the regional office has duties.  Pursuant to 
38 C.F.R. § 3.655, when the claimant without good cause fails 
to report for examination, a reopened claim or a claim for an 
increase will be denied.  However, the Secretary must show a 
lack of good cause for failing to report.  Further, VA has a 
duty to fully inform the veteran of the consequences of the 
failure to undergo the scheduled examination.  The regional 
office must comply with all notification requirements 
regarding the duty to report and the failure to report for 
examination.  

In this case, the RO asked the VA Medical Center (VAMC) to 
schedule examinations.  The VAMC responded that the veteran 
had failed to report and the RO returned the case to the 
Board.  There is no actual evidence in the claims folder 
showing that the veteran was informed of the scheduled 
examination.  More importantly, it appears that he was not 
given an opportunity to explain any good cause he may have 
had for missing the examinations, and to have them 
rescheduled.  

The claim is REMANDED to the RO for the following:

1.  Copies of the letters from the VAMC 
to the veteran, notifying him of the 
scheduled examinations should be put in 
the claims folder.  

2.  The RO should write to the veteran 
and ask if he has good cause for missing 
the scheduled examinations.  If he does 
not respond or indicates that he will not 
report, the RO should issue a rating 
decision under 38 C.F.R. § 3.655 (1998) 
and return the case to the Board.  

3.  If he has good cause and affirms that 
he will report for future examination, 
the following examinations should be 
rescheduled.  

4.  The veteran is to be afforded a 
special orthopedic examination for the 
purpose of ascertaining whether the 
veteran has any residuals of a gunshot 
wound to either the right or left leg.  
All indicated special studies should be 
accomplished and the examiner should set 
forth reasoning underlying the final 
diagnosis.  The claims folder and a copy 
of this Remand are to be made available 
to the examiner for review prior to the 
examination.  

5.  The veteran is to be afforded a 
special audiology examination for the 
purpose of ascertaining the current 
nature and extent of his bilateral 
hearing loss disability.  This 
examination should be conducted by a 
board certified audiologist (if one is 
reasonably available; otherwise a board 
qualified audiologist) who has not 
previously evaluated the veteran.  All 
indicated special studies should be 
accomplished and the examiner should set 
forth reasoning underlying the final 
diagnosis.  The claims folder and this 
Remand are to be made available to the 
examiner for review prior to the 
examination.  

6.  As previously stated, in an increased 
rating case, when a claimant fails to 
report for examination without good 
cause, the claim must be denied.  
38 C.F.R. § 3.655 (1998).  If the veteran 
fails to report for examination, the RO 
should notify him of the requirements of 
38 C.F.R. § 3.655 and give him an 
opportunity to explain any good cause he 
may have for missing the examination.  

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If an examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

Following completion of the requested development, the 
veteran's claim should be readjudicated.  If the decision 
remains unfavorable, he and his accredited representative 
should be given a supplemental statement of the case and 
allowed sufficient time for a response.  Thereafter, the 
claim should be returned to the Board for further 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


